Citation Nr: 1640009	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include Barrett's esophagus, postoperative hiatal hernia, and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1971, which included service in the Republic of Vietnam.  He also had a verified period of active duty for training (ACDUTRA) with the Oklahoma Army National Guard from November 1962 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014, the Board remanded the claim for a gastrointestinal disability for further development.  The case has since been returned to the Board for appellate review.  
 
As previously noted in the December 2014 Board remand, the RO denied service connection for disabilities of the esophagus and stomach in a September 1997 rating decision.  However, prior to expiration of the appeal period, the Veteran reported that he had been receiving ongoing treatment for gastrointestinal problems since his separation from service.  See November 1997 correspondence.  Accordingly, the September 1997 rating decision did not become final because new and material evidence was received within one year of issuance of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the claim on appeal stems from the September 1997 rating decision, and the Board will reconsider the claim on a de novo basis.  

In September 2013, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In a May 2016 letter, the Board offered the Veteran the opportunity to testify at a hearing before another Veterans Law Judge who would ultimately decide the appeal.  See 38 U.S.C.A. § 7102 (West 2015); 38 C.F.R. § 20.707 (2015).  The letter specifically advised the Veteran that, if no response was received within 30 days, the Board would assume that he did not want an additional hearing.  To date, no response has been received.  Therefore, the Board will proceed with adjudication of the appeal.   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains the September 2013 Board hearing transcript, an April 2012 VA examination report, and VA medical records dated from July 1998 to December 2015.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to obtain a fully adequate VA examination.  Following the December 2014 remand, the Veteran was afforded a VA examination in March 2015.   However, the examination appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, the examiner reported that the Veteran was diagnosed with GERD and a hiatal hernia in 2015.  She also noted that the Veteran was diagnosed with Barret's esophagus in 2011.  However, the Board notes that the record is replete with diagnoses of these conditions prior to the dates identified by the VA examiner.  See, e.g., August 1984, April 2004, and December 2009 private medical records.  

Moreover, the examiner reported that the determination of whether the Veteran did or did not continue to have symptoms and seek medical care while in service and soon after service is a legal issue.  However, the Board did not request that the examiner provide an opinion as to whether the Veteran continued to have symptoms or seek medical attention.  Rather, the Board requested that the examiner consider the Veteran's statements regarding his ongoing symptoms since service.  The examiner failed to adequately address the Veteran's competent lay statement regarding his symptoms and instead relied heavily on the absence of contemporaneous medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, the examiner failed to provide an opinion as to whether the Veteran's gastrointestinal problems are related to his presumed exposure to herbicides as directed by the Board. 

Based on the foregoing, the Board finds that remand is required to obtain a fully adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, the Board notes that the most recent VA medical records currently associated with the claims file are dated in December 2015.  Additionally, following the Board remand, the Veteran submitted an authorization form for VA to obtain records from Dr. S.R. (initials used to protect privacy) dated from 1971 to 2015.  However, the private medical records from Dr. S.R. that were obtained by the AOJ are only dated from August 2006 to August 2008.  Therefore, on remand, the AOJ should obtain all available VA medical and private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his gastrointestinal disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any records from Dr. S.R. dated from 1971 to August 2006 and from August 2008 to the present.

The AOJ should also secure any outstanding VA medical records, to include any records from the Oklahoma VAMC dated from December 2015 to the present.    

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran is presumed to have been exposed to herbicides during service, to include Agent Orange.  

The examiner should identify any gastrointestinal disorders that have been present during the appeal period.  He or she should also specifically indicate whether the Veteran has Barrett's esophagus, hiatal hernia, and GERD.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider the following: 1) the December 12, 1964, service treatment record that noted the Veteran complained of vomiting, abdominal cramps, and diarrhea; 2) the December 14, 1964, service treatment record that noted a diagnosis of gastroenteritis; 3) the Veteran's statements regarding his in-service gastrointestinal symptoms, self-medication, and continuity of symptoms.  See, e.g., March 2002 statement in support of claim; December 2014 Board hearing transcript; and 4) the August 1984 private treatment record that noted the Veteran  reported gastrointestinal problems for greater than 10 years.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


